DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “inner wall material are made chemical inert” to some specific chemical composition, does not reasonably provide enablement for chemically inert to ALL chemical composition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  In claim 18, the applicants recited “wherein the channel inner wall material are made chemically inert” (emphasis added).  The examiner interprets the term “chemical inert” means a substance that is NOT chemically reactive.  It is well known in the art that only noble gases (i.e. Helium, Neon, Argon, Krypton Xenon and Radon) are considered as “chemically inert” (See evidence via https://en.wikipedia.org/wiki/Chemically_inert ).  The applicant’s channel inner wall material is NOT a noble gas listed above.  Therefore, the applicant’s channel wall material is NOT chemically inert material.  In fact, in the Specification, the applicants disclose the inner wall material was created by etching process of the substrate.  During the etching process, a chemical reaction must take place between the etchant and the substrate to remove undesired material of the substrate.  Therefore, the examiner does not understand how it is possible for a material that subjected to an etching process, wherein a chemical reaction take places, can be considered as “chemically inert” as recited in claim 18.  

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 6, 8, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 2 of claim 6, the phrase “BOX layer” is indefinite because it is unclear what abbreviation the term “BOX” stands for.
	In line 2 of claim 8, the phrase “low pressure chemical vapor deposition step” (emphasis added) is indefinite because it is unclear from the claim what specific range of pressure that applicants considered as “low pressure”.  For purpose of examination, the examiner will assume a chemical vapor deposition process at any pressure range as disclosed by the prior arts will read on applicant’s limitation “low pressure chemical vapor deposition”.
In line 2 of claim 12, the phrase “low pressure chemical vapor deposition step” (emphasis added) is indefinite because it is unclear from the claim what specific range of pressure that applicants considered as “low pressure”.  For purpose of examination, the examiner will assume a chemical vapor deposition process at any pressure range as disclosed by the prior arts will read on applicant’s limitation “low pressure chemical vapor deposition”.
	In line 2-3 of claim 13, the phrase “low-stress silicon rich silicon nitride” (emphasis added) is indefinite because it is unclear from the claim what specific range of stress that applicants consider as “low-stress”.  Further, it is unclear what specific amount of silicon that applicants considered as “silicon rich silicon nitride”.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “chemically inert” in claim 18 is used by the claim to mean “a material to avoid radical adsorption and further recombination to cause radical extinction,” (i.e. Specification page 12 lines 31-32 while the accepted meaning is “a substance/material that is NOT chemically reactive.” The term is indefinite because the specification does not clearly redefine the term.
In claim 18, the limitation “channel inner wall materials are made chemically inert” is indefinite because it is contradicted with the definition of the term “chemically inert”.  The examiner interprets the term “chemical inert” means a substance that is NOT chemically reactive.  It is well known in the art that only noble gases (i.e. Helium, Neon, Argon, Krypton Xenon and Radon) are considered as “chemically inert” (See evidence via https://en.wikipedia.org/wiki/Chemically_inert ).  The applicant’s channel inner wall material is NOT a noble gas listed above.  Therefore, the applicant’s channel wall material is NOT chemically inert material.  In fact, in the Specification, the applicants disclose the inner wall material was created by etching process of the substrate.  During the etching process, a chemical reaction must take place between the etchant and the substrate to remove undesired material of the substrate.  Therefore, the examiner does not understand how it is possible for a material that subjected to an etching process, wherein a chemical reaction takes place can be considered as “chemically inert” as recited in claim 18.  

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-2, 5-7, 10, 12, 14, 16 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Fuertsch et al. (US 2005/0098840 A1)
As to claim 1, Fuertsch discloses a method of fabricating a micro machined channel, comprising the steps of:
providing a substrate (3) of a first material and having a buried layer (2) of a different material therein (See Fig 1a, paragraph 0055)
forming at least two trenches (4, 5) in said substrate by removing at least part of said substrate, wherein said trenches are provided at a distance from each other and wherein said trenches at least partly extend substantially parallel to each other, wherein said trenches extend towards said buried layer (See Fig 1a-1b, Fig 4a; paragraph 0055-0056; paragraph 0065)
forming at least two filled trenches (8, 9) by providing a second material different from said first material and filling said at least two trenches with at least said second material (Fig 1c; paragraph 0058; Fig 4a; paragraph 0066)
Forming an elongated cavity (16) in between said filled trenches by removing at least part of said substrate extending between said filled trenches (Fig 1f, paragraph 0061; Fig 4d, paragraph 0068);
Forming an enclosed channel by providing a layer of material in said cavity and enclosing said cavity (Fig 1g; paragraph 0062; paragraph 0068).
As to claim 2, Fuertsch discloses after said step of forming an elongated cavity (16), said cavity is at least partly bound by said filled trenches (8, 9) (See Fig 1f-1g).
As to claim 5, Fuertsch discloses the substrate comprises a silicon on insulator wafer (paragraph 0055).
As to claim 6, Fuertsch discloses the substrate comprises a device layer (1) a BOX layer (buried oxide layer 2) and a handle layer (3) (See Fig 1a, paragraph 0055).
As to claim 7, Fuertsch discloses said step of forming at least two trench (4, 5) comprises etching said two trenches (paragraph 0055-0056, Fig 1a; Note layer (2) acts as a etch-stop layer, therefore an etching process must be performed to create two trenches).
As to claim 10, Fuertsch discloses the step of forming an elongated cavity comprises etching said elongated cavity (See paragraph 0061).
As to claim 12, Fuertsch discloses said step of forming an enclose channel comprises plasma enhance chemical vapor deposition step (See paragraph 0062, read on applicant’s limitation “low pressure chemical vapor deposition step”).
	As to claim 14, Fuertsch discloses a masking step for create a mask (11, 12, 13 or 14) (See Fig 1d-1f).
	As to claim 16, Fuertsch discloses pattering the mask (See Fig 1d-1f).
As to claim 18, Fuertsch discloses the channel inner wall comprises of layer (6) or layer (2) which comprises of SiO2/Si3N4 (paragraph 0058) which is similar to applicant’s disclosed material.  Therefore, Fuertsch discloses the channel inner wall materials are made chemical inert.

9.	Claims 1-2, 5, 9-11, 14, 16, 18 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Wuertz (US 2007/0202628 A1_)
As to claim 1, Wuertz discloses a method of fabricating a micro machined channel, comprising the steps of:
providing a substrate of a first material (2) and having a buried layer (1) of a different material therein (See Fig 1a, paragraph 0042)
forming at least two trenches (11) in said substrate by removing at least part of said substrate, wherein said trenches are provided at a distance from each other and wherein said trenches at least partly extend substantially parallel to each other, wherein said trenches extend towards said buried layer (See Fig 1a-1b, paragraph 0042)
forming at least two filled trenches (11) by providing a second material different from said first material and filling said at least two trenches with at least said second material (Fig 1a, paragraph 0042)
Forming an elongated cavity (5) in between said filled trenches by removing at least part of said substrate extending between said filled trenches (Fig 1g, paragraph 0043);
Forming an enclosed channel by providing a layer of material (10) in said cavity and enclosing said cavity (Fig 1h; paragraph 0043-0044).
As to claim 2, Wuertz discloses after said step of forming an elongated cavity (16), said cavity is at least partly bound by said filled trenches (11) (See Fig 1i).
As to claim 5, Wuertz discloses the substrate comprises a silicon on insulator wafer (SOI wafer) (paragraph 0042).
As to claim 9, Wuertz discloses the second material comprises polycrystalline silicon (aka polysilicon; See paragraph 0042).
As to claim 10, Wuertz  discloses the step of forming an elongated cavity comprises etching said elongated cavity (See paragraph 0044).
As to claim 11, Wuertz discloses said etching comprises isotropic etching of said substrate (paragraph 0044).
As to claim 14, Wuertz discloses a masking step for create a mask (6, 7 or 8) (See Fig 1c-1f, paragraph 0042-0043).
As to claim 16, Wuertz discloses pattering said mask (Fig 1f-1i).
As to claim 18, Wuertz discloses the channel inner wall comprises of layer (1) or layer (11) or layer (6) which comprises of oxide or polysilicon or nitride (paragraph 0042, 0044) which is similar to applicant’s disclosed material.  Therefore, Wuertz discloses the channel inner wall materials are made chemical inert.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 3-4, 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wuertz as applied to claims 1-2, 5, 8, 10-11, 14, 16, 18 above, and further in view of Chong et al. (US 6,180,536 B1)
As to claim 3, Wuertz fails to disclose the step of defining an exterior of said channel by removing at least part of said substrate (2) (See paragraph 0044). As to claim 4, Wuertz fails to discloses said removing comprises a release etching step.  Chong discloses defining an exterior of said channel by removing at least part of said substrate by a release etching step (See col. 9-11, Chong’s claim 1, abstract).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wuertz in view of Chong by defining an exterior of said channel by removing at least part of said substrate using release etching because it helps to create channel actuator for microfluid device.
As to claim 8, Wuertz fails to disclose the step of forming at least two filled trenches comprises a low pressure chemical vapor deposition step.  However, Wuertz clearly discloses forming at least two filled trenches comprises deposition step.  Chong discloses of forming at least two filled trenches comprises a plasma enhance chemical vapor deposition (PECVD) step (See col. 7-col. 8, read on “low pressure chemical vapor deposition”).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Wuertz in view of Chong by using low pressure chemical vapor deposition because equivalent and substitution of one for the other would produce an expected result.
As to claim 12, Wuertz fails to disclose the step of forming aid enclosed channel comprises a low pressure chemical vapor deposition step.  However, Wuertz clearly discloses forming an enclosed channel comprises deposition step (paragraph 0044, Fig 1j).  Chong discloses of forming an enclosed channel comprises a plasma enhance chemical vapor deposition (PECVD) step (See col. 7-col. 8, read on “low pressure chemical vapor deposition”).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Wuertz in view of Chong by using low pressure chemical vapor deposition to form an enclosed channel because equivalent and substitution of one for the other would produce an expected result.

13.	Claims 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fuertsch et al. (US 2005/0098840 A1) as applied to claims 1-2, 5-7, 10, 12, 14, 16 above, and further in view of Chu et al. (US 2013/0334620 A1).
As to claim 15, Fuertsch fail to disclose the masking comprises we thermal oxidation of the substrate.  However, Fuertsch teaches to create a mask (6), wherein the masking material comprises forming oxide (See paragraph 0059).  Chu discloses forming a mask oxide layer (1102) by using wet or dry thermal oxidation process of the substrate (See paragraph 0062).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fuertsch in view of Chu by having the masking comprises wet thermal oxidation of the substrate because equivalent and substitution of one for the other would produce an expected result.
As to claim 17, Fuertsch fails to disclose said patterning the mask comprises reactive ion etching. However, Fuertsch clearly teaches patterning the mask comprises etching (0059-0061).  Chu discloses patterning comprises reaction ion etching or other dry etching or wet etch (paragraph 0062).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Fuertsch in view of Chu by using reactive ion etching because equivalent and substitution of one for the other would produce an expected result.

14.	Claims 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wuertz as applied to claims 1-2, 5, 9-11, 14, 16, 18 above, and further in view of Chu et al. (US 2013/0334620 A1).
As to claim 15, Wuertz fail to disclose the masking comprises we thermal oxidation of the substrate.  However, Wuertz teaches to create a mask (6), wherein the masking material comprises silicon oxide (See paragraph 0042).  Chu discloses forming a mask oxide layer (1102) by using wet or dry thermal oxidation process of the substrate (See paragraph 0062).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wuertz in view of Chu by having the masking comprises wet thermal oxidation of the substrate because equivalent and substitution of one for the other would produce an expected result.
As to claim 17, Wuertz fails to disclose said patterning the mask comprises reactive ion etching. However, Wuertz clearly teaches patterning the mask comprises etching (Fig 1e-1j, paragraph 0042-0048).  Chu discloses patterning comprises reaction ion etching or other dry etching or wet etch (paragraph 0062).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Wuertz in view of Chu by using reactive ion etching because equivalent and substitution of one for the other would produce an expected result.

15.	Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wuertz as applied to claims 1-2, 5-7, 10, 12 above, and further in view of GoGoi (US 2014/0264657).
As to claim 13, Wuertz disclose forming said enclosed channel by providing a layer of a material (10) wherein the material is insulated (paragraph 0044).  However, Wuertz fails to discloses the layer of material comprises low-stress silicon rich silicon nitride.  Gogoi teaches to use insulating material comprises low-stress silicon rich silicon nitride (paragraph 0243).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wuertz in view of GoGoi by using low-stress silicon rich silicon nitride because equivalent and substitution of one for the other would produce an expected result.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713